DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I and Species 2 in the reply filed on 6/29/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Examiner notes that if the elected apparatus claims are found allowable, withdrawn process claims that include all the limitations of the allowable apparatus claims will be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable apparatus claim for that process invention to be rejoined.
Claims 1-16 will be examined hereafter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “said at least one screw” and “said at least one nut”. This renders the claim indefinite, as “said at least one screw” and “said at least one nut” each lack proper antecedent basis and are unclear. Examiner notes that “at least one screw” and “at least one nut” are recited in claim 3, however, claim 10 depends from claim 2. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Sauerwein et al. (US 2016/0010379) (hereinafter Sauerwein)
Regarding claim 1, Sauerwein discloses a power-operated variable force door check mechanism, comprising: at least one continuously variable force application member (Figure 5, considered at least elements 32, 34, 39, 44, and 46) configured to apply a force on an elongate member (Figure 4b, element 18) attached to a vehicle closure panel while the vehicle closure panel is being moved between opened and closed positions; an adjuster (Figure 5, considered at least elements 36, 37, 38) configured in operable communication with said at least one continuously variable force application member; and a motor (Figure 5, element 35) configured in operable communication with said adjuster, said motor being selectively energizable to cause said adjuster to move and vary the force applied by said at least one continuously variable force application member on said elongate member.  
Regarding claim 11, Sauerwein discloses a power-operated variable force door check system, comprising: at least one continuously variable force application member (Figure 5, considered at least elements 32, 34, 39, 44, and 46) configured to apply a force on an elongate member (Figure 4b, element 18) configured to move a vehicle closure panel between open and closed positions; an adjuster (Figure 5, considered at least elements 36, 37, 38) configured in operable communication with said at least one continuously variable force application member; a motor (Figure 5, element 35) configured in operable communication with said adjuster; and an electronic control module (Figure 4b, considered at least element 22) configured in electrical communication with said motor, wherein said motor is energizable in response to a signal from said electronic control module to selectively adjust the force applied to said elongate member by said at least one continuously variable force application member.  

Claims 1-2, 4, and 11-12 are rejected under 35 U.S.C. 102a1 as being anticipated by EP3103945
Regarding claim 1, EP3103945 discloses a power-operated variable force door check mechanism, comprising: at least one continuously variable force application member (Figure 2, considered at least elements 35, 40) configured to apply a force on an elongate member (Figure 2, element 8) attached to a vehicle closure panel while the vehicle closure panel is being moved between opened and closed positions; an adjuster (Figure 2, element 26) configured in operable communication with said at least one continuously variable force application member; and a motor (Figure 2, considered at least elements 22 and 25) configured in operable communication with said adjuster, said motor being selectively energizable to cause said adjuster to move and vary the force applied by said at least one continuously variable force application member on said elongate member.  
Regarding claim 2, EP3103945 discloses wherein said at least one continuously variable force application member is a spring member (Figure 2, element 35) that is axially compressible and axially expandable in response to movement of said adjuster to selectively vary the force applied by said at least one spring member on said elongate member while the vehicle closure panel is being moved between opened and closed positions.  
Regarding claim 4, EP3103945 discloses wherein said at least one continuously variable force application member includes a plurality of spring members (Figure 2, elements 85 and 35).  
Regarding claim 11, EP3103945 discloses a power-operated variable force door check system, comprising: at least one continuously variable force application member (Figure 2, considered at least elements 35, 40) configured to apply a force on an elongate member (Figure 2, element 8) configured to move a vehicle closure panel between open and closed positions; an adjuster (Figure 2, element 26) configured in operable communication with said at least one continuously variable force application member; a motor (Figure 2, considered at least elements 22 and 25) configured in operable communication with said adjuster; and an electronic control module (See at least paragraphs [0015] and [0038]) configured in electrical communication with said motor, wherein said motor is energizable in response to a signal from said electronic control module to selectively adjust the force applied to said elongate member by said at least one continuously variable force application member.  
Regarding claim 12, EP3103945 discloses wherein said at least one continuously variable force application member is at least one spring member (Figure 2, element 35) that is axially compressible and axially expandable in response to movement of said adjuster to selectively vary the force applied by said at least one spring member on said elongate member while the vehicle closure panel is being moved between opened and closed positions.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 11-12, and 14 are rejected under 35 U.S.C. 102a2 as being anticipated by Miu et al. (US 2018/0155968) (hereinafter Miu)
Regarding claim 1, Miu discloses a power-operated variable force door check mechanism, comprising: at least one continuously variable force application member (Figures 21A-21B, considered combination of at least elements 408, 410, 424, 426, 430, 432) configured to apply a force on an elongate member (Figures 18-22, element 402) attached to a vehicle closure panel while the vehicle closure panel is being moved between opened and closed positions; an adjuster (Figures 21A-21B, considered at least elements 416 and 412) configured in operable communication with said at least one continuously variable force application member; and a motor (Figures 21A-21B, element 414) configured in operable communication with said adjuster, said motor being selectively energizable to cause said adjuster to move and vary the force applied by said continuously variable force application member on said elongate member.  
Regarding claim 2, Miu discloses wherein said at least one continuously variable force application member is a spring member (Figure 21A, elements 430 and 432) that is axially compressible and axially expandable in response to movement of said adjuster to selectively vary the force applied by said at least one spring member on said elongate member while the vehicle closure panel is being moved between opened and closed positions.  
Regarding claim 4, Miu discloses wherein said at least one continuously variable force application member includes a plurality of spring members (Figure 21A, elements 430 and 432).  
Regarding claim 5, Miu discloses wherein said plurality of spring members includes a pair of spring members coaxially aligned with one another across opposite surfaces of said elongate member (See Figures 18-22).  
Regarding claim 6, Miu discloses further including a pair of engagement members (Figures 18-22, elements 408 and 410), a separate one of said engagement members being disposed between a separate one of said spring members and a separate one of said opposite surfaces of said elongate member.  
Regarding claim 11, Miu discloses A power-operated variable force door check system, comprising:  at least one continuously variable force application member (Figures 21A-21B, considered combination of at least elements 408, 410, 424, 426, 430, 432) configured to apply a force on an elongate member (Figures 18-22, element 402) configured to move a vehicle closure panel between open and closed positions; an adjuster (Figures 21A-21B, considered at least elements 416 and 412) configured in operable communication with said at least one continuously variable force application member; and a motor (Figures 21A-21B, element 414) configured in operable communication with said adjuster; and an electronic control module configured in electrical communication with said motor, wherein said motor is energizable in response to a signal from said electronic control module to selectively adjust the force applied to said elongate member by said at least one continuously variable force application member (See at least paragraph [0072], “the controller that controls the operation of the motor 414 can stop the motor 414 at a plurality of selected positions so as to cause a plurality of selected brake forces to be applied to the check arm 402”).  
Regarding claim 12, Miu discloses wherein said at least one continuously variable force application member is at least one spring member (Figure 21A, elements 430 and 432) that is axially compressible and axially expandable in response to movement of said adjuster to selectively vary the force applied by said at least one spring member on said elongate member while the vehicle closure panel is being moved between opened and closed positions.  
Regarding claim 14, Miu discloses wherein said at least one continuously variable force application member includes a plurality of spring members (Figure 21A, elements 430 and 432).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein et al. (US 2016/0010379) (hereinafter Sauerwein) in view of Hoffman (US 2010/0154163).
Regarding claims 2 and 12, Sauerwein lacks wherein said at least one continuously variable force application member is a spring member that is axially compressible and axially expandable in response to movement of said adjuster.  Hoffman, however, teaches that it is known in the art to configure a power-operated variable force door check mechanism, comprising: at least one continuously variable force application member (Figure 2, upper and lower element 15, see at least paragraph [0045]) configured to apply a force on an elongate member (Figure 2, element 11) attached to a vehicle closure panel while the vehicle closure panel is being moved between opened and closed positions; an adjuster (Figure 2, element 12c) configured in operable communication with said at least one continuously variable force application member; and an electronic control module (Figure 2, element 30) configured to selectively adjust the force applied to said elongate member by said at least one continuously variable force application member (See at least paragraph [0052], “the variation of the spring force F takes place by means of a controller 30 which, by adjusting the abutment 12c, stresses to a greater or lesser extent the spring member 16 which is preloaded in the channel 12b, and thereby adjusts the force F”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the continuously variable force application members of Sauerwein such that they include spring members that are axially compressible and axially expandable in response to movement of said adjuster to selectively vary the force applied by said at least one spring member on said elongate member while the vehicle closure panel is being moved between opened and closed positions, as taught by Hoffman, as this would provide enhanced adjustability and damping for variable force application members when contacting the elongate member, which would be desirable in particular applications. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143
Regarding claims 3 and 13, Sauerwein discloses wherein said adjuster is a linear actuator in including at least one screw (Figure 5, element 38) and at least one nut (Figure 5, elements 39 and 54) configured for translation along said at least one screw.  
Regarding claims 4 and 14, Sauerwein as modified by Hoffman for claim 2 above teaches wherein said at least one continuously variable force application member includes a plurality of spring members (See Hoffman Figure 2, element 16, Examiner notes that spring members are located on both upper and lower continuously variable force application members).  
Regarding claim 5, Sauerwein as modified by Hoffman for claim 2 above teaches wherein said plurality of spring members includes a pair of spring members coaxially aligned with one another across opposite surfaces of said elongate member (See Hoffman Figure 2, and Sauerwein Figure 5).  
Regarding claim 6, Sauerwein as modified by Hoffman for claim 2 above teaches further including a pair of engagement members (Sauerwein Figure 5, considered surfaces of elements 32 and 34 directly engaging with element 18), a separate one of said engagement members being disposed between a separate one of said spring members and a separate one of said opposite surfaces of said elongate member.  


Allowable Subject Matter
Claims 7-9 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As best understood, Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634